DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over WU et al. (US 2022/0240140) in view of HWANG et al. (US 2020/0267604).
Regarding claim 1, Wu discloses an operation method of a base station in a communication system, the operation method comprising: 
receiving a measurement report message from a terminal (Fig. 4, S402; at operation S402, the source base station receives a measurement report from the user equipment); 
transmitting a conditional handover (CHO) request message to one or more candidate target cells (Fig. 4, S403; p. [0071]; at operation S403, the source base station transmits a conditional handover request to a target base station); 
receiving a CHO request acknowledgement (ACK) message from the one or more candidate target cells (Fig. 4, S406; p. [0073]; at operation S406, the source base station receives a conditional handover acknowledgment from the target base station).
But Wu, does not particularly disclose transmitting a radio resource control (RRC) reconfiguration message including CHO status report configuration information to the terminal, wherein the CHO status report configuration information requests transmission of information for determining a target cell to which terminal is likely to be handed over among the one or more candidate target cells.  
However, Hwang teaches transmitting a radio resource control (RRC) reconfiguration message including CHO status report configuration information to the terminal, wherein the CHO status report configuration information requests transmission of information for determining a target cell to which terminal is likely to be handed over among the one or more candidate target cells (Fig. 10, step 1j-25; p. [0174]-[0176]; the source RAN node communicates to the UE a RRCReconfiguration message after receiving a Handover Request Acknowledgment message from target RAN node; the message contains information such as a condition to perform CHO to a specific target cell , the condition may be composed on f a measurement object and a report configuration, the terminal that has received the message performs measurements corresponding to the condition included in the message). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Wu with the teachings of Hwang, in order for the terminal to configure the condition and measurement object to perform measurements based on the received configuration.  
Regarding claim 2, the combination of Wu and Hwang disclose the operation method according to claim 1, Hwang discloses wherein the CHO status report configuration information includes one or more among a flag, reporting scheme information, and beam information (p. [0174]-[0176]; RRC configuration message includes measurement object and report configuration (i.e., reporting scheme)).
Regarding claim 5, the combination of Wu and Hwang disclose the operation method according to claim 2, Hwang discloses wherein when the reporting scheme information indicates that information for determining a target cell to which the terminal is likely to be handed over is transmitted when a specific condition is satisfied (p. [0175]), 
the CHO status report configuration information includes one or more among a specific event condition, a threshold, a prohibition timer, and a beam information request indicator (p. [0175]), 
the specific event condition indicates either a CHO execution probability or a CHO status reporting event (p. [0174]-[0175]; the condition may be composed of a measurement object and a report configuration), the threshold is a reference value satisfying the specific event condition for transmission of a CHO status report message, the prohibition timer indicates a time for which transmission of a CHO status report message is prohibited, and the beam information request indicator requests transmission of handover probability information for each beam within a cell.
Regarding claim 6, the combination of Wu and Hwang disclose the operation method according to claim 1, Hwang discloses wherein CHO configuration information is included in the RRC reconfiguration message together with the CHO status report 32configuration information (p. [0174]-[0175];the RRC reconfiguration message may include a condition for performing CHO to a specific cell,  the condition may be composed of a measurement object and a report configuration).



Allowable Subject Matter
Claims 9-20 are allowed.
Claims 3, 4, 7, and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISOL FIGUEROA whose telephone number is (571)272-7840. The examiner can normally be reached Mon-Thurs 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 571-272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARISOL FIGUEROA/
Primary Examiner
Art Unit 2643